Citation Nr: 0422648	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1971.

This appeal arises from a January 2002 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans' Affairs determining that new and material evidence 
had been submitted to reopen a claim for service connection 
for PTSD, but denying the claim on the merits.  


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for PTSD.

2.  The veteran was notified of the decision by letter dated 
April 1997 and he was notified of his rights to appeal that 
decision within one year.

3.  In a decision dated January 2002, the RO reopened the 
claim.  Evidence received since the Board's April 1997 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSION OF LAW

1.  The RO's April 1997 decision, which determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for PTSD, became 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's April 1997 decision denying the veteran's claim; thus 
the claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date. 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001).  To the extent that VCAA does apply to the 
question of whether the claim has been reopened, there has 
been compliance.


II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  It is noted that the RO has determined that new and 
material evidence has been submitted and reopened the 
veteran's claim.  However, the Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2003).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in May 2001 and, therefore, the amended version 
of the regulation does not apply.

The evidence of record at the time of the RO's April 1997 
decision included the veteran's service medical records.  The 
veteran's induction and enlistment examinations, dated May 
1966, do not indicate psychological abnormalities.  
Furthermore, no evidence of PTSD or psychological problems 
were noted in the veteran's May 1970 ETS physical examination 
or his January 1971 separation examination.  The veteran's 
claims file also contains a March 1970 request for 
information from military personnel records.  Specifically, 
the form requests any "medical data pertaining to treatment 
for personality disorder, nervous or mental condition."  
Such records were not provided.    

At the time of the RO's decision, the claims file also 
contained a report of a VA examination dated July 1994.  The 
examiner wrote that the veteran stated he was treated by a 
psychiatrist while in service.  The examiner could not find 
evidence of this treatment in the claims file and there is no 
such evidence in the file at this time.  The veteran reported 
that he had an argument with a fellow soldier while stationed 
in Berlin.  The veteran was sent to speak with a psychiatrist 
and there was no follow-up treatment.  The VA examiner also 
noted that the veteran described stressors including 
participating in the Cold War, being exposed to the Jewish 
Holocaust, actually being in Spandau Prison, concern about 
how German people were behaving at the time of the 
examination (particularly that they were forgetting the 
Holocaust), events in Sarajevo and Bosnia (again, 
contemporaneous with the VA examination), concern that he 
could not "do more for his Black brothers while he was an E-
5," and concern that his brothers came back from Vietnam 
"messed up" and were not able to obtain benefits.  The 
examiner determined that that the veteran had not identified 
a stressor and did not have the symptoms of PTSD.  Instead, 
the examiner diagnosed the veteran with Axis I drug abuse, in 
remission; and Axis II personality disorder, not otherwise 
specified, with sociopathic features.

In addition, at the time of the RO's decision, the claims 
file contained treatment records from the Brentwood VAMC from 
February 1978.  The veteran was treated for heroin addition.  
The treatment records indicate that the veteran reported a 
psychiatric history and that he had psychiatric treatment 
while in service, in Berlin and Colorado.  The veteran's 
physician diagnosed him with psychiatric disorder with 
secondary drug abuse.  He was also given a provisional 
diagnosis of schizophrenia.

The veteran was also treated at the Waco, Texas VAMC for 
nervousness from August through December 1993.  He was 
diagnosed with generalized anxiety disorder.  The claims file 
also contains a letter from Fernando Garza, Ed.D., stating 
that the veteran was being treated for PTSD at the Waco, VAMC 
from January 1995.  According to an August 1995 initial 
assessment for the PTSD clinic, the veteran had served as a 
prison guard for Rudolph Hess while stationed in Berlin.  
This was particularly difficult for him because, at the time, 
he had a Jewish girlfriend and he knew Hess to be responsible 
for death camps.  The veteran also told the examiner that 
Hess asked him for cigarettes and this bothered him.  The 
veteran said he had dreams about Rudolph Hess one or two 
times per month.  In addition, the veteran saw a man kill 
himself accidentally by sticking himself with a bayonet.  His 
life was not threatened, but on one occasion the Soviets 
fired a practice mortar near him.  No one was hurt.  In 
November 1995, Dr. Garza noted that the veteran continued to 
have difficulties managing his PTSD symptoms: anger, 
flashbacks, and nightmares.  In February 1996, a staff 
psychiatrist noted that the veteran experienced survivors' 
guilt as a result of losing friends he trained with when they 
were sent to Vietnam.  

In April 1997, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for PTSD.  There was no appeal, and 
the decision became final.  See 38 U.S.C. § 4005(c) (1970).

The most recent and final denial of this claim was the RO's 
decision dated April 1997.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1997 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the RO's April 1997 decision 
included additional treatment records from the Waco, Texas 
VA.  The veteran continued to attend group therapy sessions 
at the VA PTSD clinic.  In May 2001, the veteran returned to 
the clinic after being incarcerated for one year.  A staff 
psychiatrist noted that the veteran complained of flashbacks, 
intrusive thoughts, and insomnia.  He heard voices and felt 
he was being watched because he had a Jewish girlfriend when 
he "came out from behind the iron curtain."  He was 
diagnosed with PTSD and psychosis, not otherwise specified.   
Subsequent to this diagnoses, the RO reopened the claim in 
January 2002 because a diagnosis of PTSD had been shown.  
However, the claim was denied on the merits.

Since the RO's April 1997 decision, the veteran's treatment 
records report a history of PTSD in February, May, and June 
2002.  In March 2004, the veteran testified before the 
undersigned in a personal hearing in Los Angeles, CA.  He 
again reported stressors such as guarding Rudolph Hess at the 
Spandau Prison in Berlin (this was particularly difficult for 
the veteran because he was engaged to a Jewish woman), seeing 
concentration camps, and one incident during which Hess 
attempted to take a cigarette from the veteran and veteran 
had to wrestle him.   
 
The Board finds that new and material evidence has been 
presented since the RO's April 1997 decision.  Specifically, 
the May 2001 VA clinical report is new and material under the 
regulations because the evidence relates to an 
unsubstantiated fact.  It is a diagnosis of PTSD.  
Furthermore, there are several notes about a history of and 
treatment for PTSD after the 1997 decision.  Accordingly, 
this evidence pertains to one of the evidentiary defects 
which were the basis for the RO's April 1997 decision.  The 
Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, raises a 
reasonable possibility of substantiating the claim and is, 
therefore, material.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Therefore, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.  


REMAND

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).  Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  A review of the record in this case, reflects that 
varying diagnoses have been reported with respect to the 
veteran's psychiatric disability, to include PTSD; however, 
most of the diagnoses have been in connection with treatment 
and are not adequate to reflect compliance with DSM-IV.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the 
veteran and request the names, 
addresses and approximate treatment 
dates of all providers of medical 
treatment for his PTSD since June 
2002.  The named medical providers 
should then be contacted and 
requested to provide copies of all 
medical records concerning treatment 
of the veteran for PTSD.

2.  Following the receipt of any 
additional records, the veteran 
should be afforded a VA psychiatric 
examination in order to ascertain 
the nature of any psychiatric 
disability present together with the 
proper diagnosis thereof with 
consideration being given to PTSD.  
The claims file must be made 
available to the examiner.  If PTSD 
is diagnosed, it is imperative that 
the examiner specify for the record 
the exact stressor or stressors that 
support the diagnosis.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  
If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case (SSOC).  An appropriate period 
of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No action is required of the 
veteran until he receives further notice.  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



